Citation Nr: 0803453	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chloracne, including as 
due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1963 to May 1966 and 
from March 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision.  In August 
2005, the veteran appeared at a hearing at the RO before the 
undersigned.  Subsequently, the Board remanded the matter in 
February 2006.  


FINDING OF FACT

The veteran does not have chloracne related to service. 


CONCLUSION OF LAW

Chloracne was not incurred in or aggravated by service and 
may not presumed to have been caused by Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated in June 2002, February 2004, March 
2006, and September 2006, the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  Specifically, the RO notified 
the veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was essentially 
instructed to submit any evidence in his possession that 
pertained to his claim.  

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and the veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
veteran's DD Form 214 reflects he received awards including 
the Combat Infantryman Badge.  The appellant is a combat 
veteran, however, he does not assert nor does the evidence 
show that chloracne was incurred during combat.

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 U.S.C.A. 
§ 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  According to 
his service personnel records, the veteran served in Vietnam 
in 1966 and received the Vietnam Service Medal among his 
awards.  Therefore, he is presumed to have been exposed to 
herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
diseases consistent with chloracne shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).  Also, chloracne or other 
acneform diseases consistent with chloracne shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(6)(ii).  Furthermore, the last 
day on which a veteran is presumed to have been exposed to an 
herbicide agent shall be the last date on which he served in 
Vietnam.  38 C.F.R. § 3.307(6)(iii).

The issue in this case is whether the veteran has a current 
diagnosis of chloracne.  The June 2000 Agent Orange Registry 
report noted multiple pigmented 0.5 - 1 cm  circular areas of 
the legs, areas of scarring, and hypo-pigmented groin area; a 
diagnosis of chloracne was given. Subsequent dermatology 
evaluations attributed skin eruptions to lichen simplex.  The 
record contains multiple VA treatment records dated from 
April 2000 to July 2002 showing dermatological treatment.  
While a July 2002 VA record noted a history of chloracne, 
none of the records showed a current finding of chloracne.  
Additionally, the January 2007 VA examination report, which 
indicated that the claims folder was reviewed in conjunction 
with the examination, noted that there was no evidence of 
chloracne.  The examiner added that there was no evidence of 
active or quiescent chloracne, nor was there evidence of 
scarring.  Photographs were also taken and attached to the 
claims folder which the examiner noted demonstrated a lack of 
skin lesions.  (Although the report noted a diagnosis of 
lichen simplex chronicus of the left palm which was not 
caused by Agent Orange exposure or in-service event, the 
Board notes that the RO previously denied service connection 
for lichen simplex chronicus in a May 2004 rating decision).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the Board finds that the January 2007 VA 
examination report and the various VA treatment records are 
more probative than the June 2000 Agent Orange Registry 
report.  In particular, the January 2007 examination is more 
contemporaneous than the Agent Orange Registry report and was 
done in conjunction with a complete examination of the 
veteran pursuant to the Board's February 2006 Remand.  The 
Agent Orange Registry examination provides little detail as 
to the nature of the veteran's skin disability.  
Additionally, the VA examination report included photographs 
of the veteran's skin in support of the findings made 
therein.  The Agent Orange Registry is the only evidence 
indicating current chloracne (in June 2000) as all the other 
evidence mentioned herein contradicts that finding.  
Therefore, the Board finds the VA examination report and 
treatment records are more probative than the Agent Orange 
Registry report.  A preponderance of the evidence is against 
a finding that the veteran currently has chloracne.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, without 
a current diagnosis of chloracne, the veteran's claim for 
service connection fails on both a direct and presumptive 
basis.    

In adjudicating this claim, the Board has assessed the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 
2007), the United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
has chloracne as a result of Agent Orange exposure and/or 
service) because he does not have the requisite medical 
expertise. See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran has chloracne related to service, including 
due to Agent Orange exposure.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chloracne, including as due to Agent 
Orange exposure, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


